Cite as 2017 Ark. App. 223


                 ARKANSAS COURT OF APPEALS
                                       DIVISION IV

                                       No.   CR-16-438

                                                 OPINION DELIVERED: APRIL 12, 2017
GENEVA MARIA LYNNETTE BATES   APPEAL FROM THE JOHNSON
                    APPELLANT COUNTY CIRCUIT COURT
                              [NO. 36CR-12-64]
V.                                               HONORABLE BILL PEARSON,
                                                 JUDGE
STATE OF ARKANSAS                           AFFIRMED; MOTION TO
                                   APPELLEE WITHDRAW GRANTED.




                             ROBERT J. GLADWIN, Judge

        Geneva Maria Lynette Bates appeals the Johnson County Circuit Court order

 revoking her probation and sentencing her to six years’ imprisonment in the Arkansas

 Department of Correction. Appellate counsel has filed a motion with this court to be

 relieved as counsel pursuant to Anders v. California, 386 U.S. 738 (1967), and Arkansas

 Supreme Court Rule 4-3(k) (2016). The motion is accompanied by a no-merit brief

 containing an abstract and addendum of the proceedings below. The abstract and addendum

 in counsel’s brief include all adverse decisions affecting appellant, and counsel explains in

 the argument portion of his brief why there is nothing in the record that would arguably

 support an appeal. The clerk of this court provided appellant with a copy of counsel’s brief

 and motion and notified appellant of her right to file pro se points for reversal. Appellant
                                 Cite as 2017 Ark. App. 223

has not filed pro se points for reversal; thus, the State has not filed a response. We affirm

appellant’s revocation and grant counsel’s motion to withdraw.

       A request to be relieved as counsel on the ground that the appeal is wholly without

merit shall be accompanied by a brief, including an abstract and addendum. Ark. Sup. Ct.

R. 4-3(k)(1). The brief shall contain an argument section that consists of a list of all rulings

adverse to the defendant made by the trial court with an explanation as to why each adverse

ruling is not a meritorious ground for reversal. Id. In furtherance of the goal of protecting

constitutional rights, it is the duty of both counsel and this court to perform a full

examination of the proceedings as a whole to decide if an appeal would be wholly frivolous.

Campbell v. State, 74 Ark. App. 277, 47 S.W.3d 915 (2001).

       From our review of the record and the brief presented to us, we find compliance

with Rule 4-3(k) and that an appeal would be wholly frivolous. Therefore, we affirm, by

memorandum opinion, appellant’s revocation. See In re Memorandum Opinions, 16 Ark. App.
301, 700 S.W.2d 63 (1985). We also grant counsel’s motion to withdraw.

       Affirmed; motion to withdraw granted.

       HARRISON and MURPHY, JJ., agree.

       Dusti Standridge, for appellant.

       No response.




                                               2